DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/KR2019/004369 filed on April 11, 2019.
Claims 1-15 are pending.
Claims 1, 2, 4-11 and 13-15 are rejected.
Claims 3 and 12 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5 and 14, Claims 5 and 14 recites the limitation "the second information for forming a beam" in Line 6 and Line 8 respectively and “the number of transmission/reception beams” in Line 7 and 9 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claims 5 and 14 are independent claims and recite first information but do not specifically disclose second information. It is not clear what the second information corresponds or entails. 
Additionally, Claim 5 and 14 disclose forming a beam including information on a plurality of preconfigured beams the claim then proceeds to recite an event in which the number of transmission/reception beams is changed occurs. It is not clear if the transmission/reception beams are the same as the beam being formed or the plurality of preconfigured beams.
Claims 6-9 and 15 are also rejected since they depend upon rejected base claim 5 and 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 5 and 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deenoo et al. U.S. Patent Application Publication 2020/0374960, hereinafter Deenoo’960.

Regarding Claim 5, Deenoo’960 discloses a control method of a terminal in a wireless communication system (Abstract; Figure 1 and 5), the method comprising: 
identifying first information for forming a beam including information on a plurality of preconfigured beams (508 of Figure 5; Paragraph [0089] A WTRU may be configured with one or more beam sets, and each beam set may include a configuration for one or more beams. Each beam set may be configured to associate with or apply to a physical layer (PHY) function and/or procedure (e.g., L1 beam monitoring, L1 beam switch, L1 beam recovery, higher layer function/procedure(s), and/or radio resource management (RRM) mobility measurement); Paragraph [0156] The WTRU may be preconfigured by RRC signaling 508 (e.g., from the gNB) with two recovery resource pools 501 and 502. For example, pool 501 may include dedicated resources and pool 502 may include cell-specific beam recovery resources. The RRC signaling 508 may also include beam monitoring criteria, which the WTRU 304 may use to perform beam failure monitoring 510. The WTRU may be configured by the gNB 506 and/or RRC signaling 
and changing the first information for forming the beam to the second information for forming a beam in case that an event in which the number of transmission/reception beams is changed occurs (Paragraph [0136 and 0156-0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502; Paragraph [0161] L1/L2 operations may be performed by a WTRU upon change and/or reconfiguration of beams. For example, one or more serving beams may not be available during a period of beam failure. The WTRU may perform transmission and/or reception on candidate beams during the beam recovery procedure. The WTRU may be configured to handle impacts to one or more functions/procedures during a period of interruption caused due to a beam change (e.g., due to reconfiguration, beam recovery, and/or L1-mobility). Accordingly, the various approaches described herein in the context of beam recovery may also be applied in cases of network controlled beam switching or other procedures that change and/or update the serving beams of a WTRU).

Regarding Claim 14, Deenoo’960 discloses a terminal in a wireless communication system (Abstract; Figure 1 and 5), the terminal comprising: 
a transceiver configured to transmit and receive a signal (Transceiver of Figure 1B); 
and a controller configured to identify first information for forming a beam including information on a plurality of preconfigured beams (508 of Figure 5; Paragraph [0089] A WTRU 
and change the first information for forming the beam to the second information for forming a beam, in case that an event in which the number of transmission/reception beams is changed occurs (Paragraph [0136 and 0156-0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502; Paragraph [0161] L1/L2 operations may be performed by a WTRU upon change and/or reconfiguration of beams. For example, one or more serving beams may not be available during a period of beam failure. The WTRU may perform transmission and/or reception on candidate beams during the beam recovery procedure. The WTRU may be configured to handle impacts to one or more functions/procedures during a period of interruption caused due to a beam change (e.g., due to reconfiguration, beam recovery, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo’960 in view of Lee et al. U.S. Patent Application Publication 2018/0309496, hereinafter Lee’496.

Regarding Claim 1, Deenoo’960 discloses a control method of a terminal in a wireless communication system (Abstract; Figure 1 and 5), the method comprising: 

identifying a transmission interval of the signal measured by the terminal, based on the received RRC signaling (Paragraph [0060] The WTRUs 102a, 102b, 102c may communicate with gNBs 180a, 180b, 180c using subframe or transmission time intervals (TTIs) of various or scalable lengths (e.g., containing varying number of OFDM symbols and/or lasting varying lengths of absolute time; Paragraph [0090] a PDCCH monitoring occasion (e.g., parameters to determine when and how often a WTRU may decode a PDCCH, such as a per-slot/per-mini-slot/per-symbol periodicity of the PDCCH monitoring); and/or a reference signal configuration (e.g., the WTRU may be configured with a periodic beam-specific CSI-RS for each beam of the PDCCH monitoring set, and/or a DMRS associated with the PDCCH for each beam in the set, 
identifying first information for forming a preconfigured beam (508 of Figure 5; Paragraph [0089] A WTRU may be configured with one or more beam sets, and each beam set may include a configuration for one or more beams. Each beam set may be configured to associate with or apply to a physical layer (PHY) function and/or procedure (e.g., L1 beam monitoring, L1 beam switch, L1 beam recovery, higher layer function/procedure(s), and/or radio resource management (RRM) mobility measurement); Paragraph [0156]); 
and determining whether to change the first information for forming the beam to second information for forming a beam, based on the identified transmission interval (Paragraph [0136 and 0156-0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502; Paragraph [0161] L1/L2 operations may be performed by a WTRU upon change and/or reconfiguration of beams. For example, one or more serving beams may not be available during a period of beam failure. The WTRU may perform transmission and/or reception on candidate beams during the beam recovery procedure. The WTRU may be configured to handle impacts to one or more functions/procedures during a period of interruption caused due to a beam change (e.g., due to reconfiguration, beam recovery, and/or L1-mobility). Accordingly, the 
Deenoo’960 discloses the control method of Claim 1 receiving a radio resource control signal for a signal measured by the terminal and changing from first information to second information for forming a beam. Deenoo’960 briefly discloses transmission intervals but fails to explicitly disclose identifying a transmission interval of a signal measured by the terminal, based on the received RRC signaling and determining whether to change the first information for forming the beam to second information for forming a beam, based on the identified transmission interval.
However, Lee’496 more specifically teaches identifying a transmission interval of a signal measured by the terminal, based on the received RRC signaling and determining whether to change the first information for forming the beam to second information for forming a beam, based on the identified transmission interval (Paragraph [0143-0149] A downlink control channel may indicate the transmit beam information for the associated data channel. The downlink control channel may be, but is not limited to, a physical downlink control channel, MAC control message, higher layer radio resource control (RRC) signaling, or a broadcasting channel. A downlink control channel may indicate a receive beam information for the associated data channel. Therefore, a WTRU may use the receiver beam indicated from the downlink control channel; the transmission scheme using explicit beam association may dynamically switch the Tx beam within a TTI from the wide beam used for control channel to a narrow beam used for the associated data channel. The narrow beam may reside within the wide beam as a subset of the wide beam. As the transmit node dynamically switches from a wide to a narrow 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deenoo’960 with the teachings of Lee’496. Lee’496 provides a solution for the ability to transmit data between wireless transmit/receive unit and a base station at a high carrier frequency is achieved. The provision of enabling multiple wireless users to access content through the sharing of system resources is achieved. The ability to maintain the data communication between the base station and the wireless transmit/receive unit is achieved. The ability to maintain connection using the current transmission mode is ensured. The operating signal-to-noise ratio using the current transmission mode is improved (Lee’496 Abstract; Paragraph [0002-0011]).

Regarding Claim 2, Deenoo’960 in view of Lee’496 disclose the method of Claim 1. Deenoo’960 in view of Lee’496 further disclose wherein the identifying the transmission interval 
wherein the determining comprises determining by comparing the number of beams of the first information for forming the beam and the number of slots or symbols to which the signal measured by the terminal is transmitted (Deeno’960 Paragraph [0060] The WTRUs 102a, 102b, 102c may communicate with gNBs 180a, 180b, 180c using subframe or transmission time intervals (TTIs) of various or scalable lengths (e.g., containing varying number of OFDM symbols and/or lasting varying lengths of absolute time; Paragraph [0090] a PDCCH monitoring occasion (e.g., parameters to determine when and how often a WTRU may decode a PDCCH, 
wherein the signal measured by the terminal comprises at least one of CSI-RS and SSB (DeeNoo’960 Paragraph [0080 and 0100] CSI-RS and SS Block; Beam failure detection criteria may be defined. The WTRU may be configured to monitor the quality of the serving beam by directly measuring characteristics of serving PDCCH transmission (e.g., using an RS associated with the PDCCH such as a DMRS, CRC check on the received DCI, and/or CSI-RS) or indirectly by measuring an RS which is QCLed with the serving PDCCH (e.g., SS Block (SSB), CSI-RS). The WTRU may also be configured to monitor the quality of one or more non-serving beams to identify a potential candidate beam in case of serving beam failure), 


Regarding Claim 4, Deenoo’960 in view of Lee’496 disclose the method of Claim 1. Deenoo’960 in view of Lee’496 further disclose identifying a beam configured to receive a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH), based on the received RRC signaling, wherein the determining comprises determining whether to change the first information for forming the beam to the second information for forming the beam, based on the beam configured for the PDCCH and the PDSCH (Lee’496 Figure 19; Paragraph [0143] A downlink control channel may indicate the transmit beam information for the associated data channel. The downlink control channel may be, but is not limited to, a physical downlink control channel, MAC control message, higher layer radio resource control (RRC) signaling, or a broadcasting channel. A downlink control channel may indicate a receive 

Regarding Claim 10, Deenoo’960 discloses a terminal in a wireless communication system (Abstract; Figure 1 and 5), the terminal comprising: 
a transceiver configured to transmit and receive a signal (Transceiver 120 of Figure 1B); 
and a controller configured to control the transceiver to receive radio resource control signaling (RRC signaling) for a signal measured by the terminal, (Processor of Figure 1B; 508 of Figure 5; Paragraph [0089] A WTRU may be configured with one or more beam sets, and each beam set may include a configuration for one or more beams. Each beam set may be configured to associate with or apply to a physical layer (PHY) function and/or procedure (e.g., L1 beam monitoring, L1 beam switch, L1 beam recovery, higher layer function/procedure(s), and/or radio resource management (RRM) mobility measurement); Paragraph [0156] The WTRU may be preconfigured by RRC signaling 508 (e.g., from the gNB) with two recovery resource pools 501 and 502. For example, pool 501 may include dedicated resources and pool 502 may include cell-specific beam recovery resources. The RRC signaling 508 may also include beam monitoring criteria, which the WTRU 304 may use to perform beam failure monitoring 510. The WTRU may be configured by the gNB 506 and/or RRC signaling 508 with a set of possible configuration sets 530, where each configuration set may include a CORESET configuration, 
identify a transmission interval of a signal measured by the terminal, based on the received RRC signaling (Paragraph [0060] The WTRUs 102a, 102b, 102c may communicate with gNBs 180a, 180b, 180c using subframe or transmission time intervals (TTIs) of various or scalable lengths (e.g., containing varying number of OFDM symbols and/or lasting varying lengths of absolute time; Paragraph [0090] a PDCCH monitoring occasion (e.g., parameters to determine when and how often a WTRU may decode a PDCCH, such as a per-slot/per-mini-slot/per-symbol periodicity of the PDCCH monitoring); and/or a reference signal configuration (e.g., the WTRU may be configured with a periodic beam-specific CSI-RS for each beam of the PDCCH monitoring set, and/or a DMRS associated with the PDCCH for each beam in the set, such that the RS configuration may include frequency and time resource allocation, reference sequence type and index, and/or orthogonal cover code (OCC) parameter); Paragraph [0113] The WTRU may be configured with periodic beam recovery resources with a predefined time interval. The periodicity may be configured as a function of parameters, such as quality of service (QoS) and/or WTRU mobility state. For example, a WTRU with an ultra-low latency service may be configured with frequently occurring beam recovery resource(s));
identify first information for forming a preconfigured beam, and determine whether to change the first information for forming the beam to second information for forming a beam, based on the identified transmission interval (Paragraph [0136 and 0156-0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502; Paragraph [0161] 
wherein the signal measured by the terminal comprises at least one of CSI-RS and SSB (Paragraph [0080 and 0100] CSI-RS and SS Block; Beam failure detection criteria may be defined. The WTRU may be configured to monitor the quality of the serving beam by directly measuring characteristics of serving PDCCH transmission (e.g., using an RS associated with the PDCCH such as a DMRS, CRC check on the received DCI, and/or CSI-RS) or indirectly by measuring an RS which is QCLed with the serving PDCCH (e.g., SS Block (SSB), CSI-RS). The WTRU may also be configured to monitor the quality of one or more non-serving beams to identify a potential candidate beam in case of serving beam failure), 
and wherein the second information for forming the beam is formed by selecting information on an arbitrary number of beams from information on a plurality of beams included in the first information for forming the beam (Paragraph [0117-0129] The WTRU may consider a subset of (e.g., one resource out of) the first pool of beam recovery resources to be valid/available only if explicitly indicated by the network, for example via L1 signaling (e.g., a DCI) or a MAC CE. The L1 signaling or MAC CE may indicate a logical index to the beam 
Deenoo’960 discloses the terminal of Claim 10 receiving a radio resource control signal for a signal measured by the terminal and changing from first information to second information for forming a beam. Deenoo’960 briefly discloses transmission intervals but fails to explicitly disclose identifying a transmission interval of a signal measured by the terminal, based on the received RRC signaling and determining whether to change the first information for forming the beam to second information for forming a beam, based on the identified transmission interval.
However, Lee’496 more specifically teaches identifying a transmission interval of a signal measured by the terminal, based on the received RRC signaling and determining whether to change the first information for forming the beam to second information for forming a beam, based on the identified transmission interval (Paragraph [0143-0149] A downlink control channel may indicate the transmit beam information for the associated data channel. The downlink control channel may be, but is not limited to, a physical downlink control channel, MAC control message, higher layer radio resource control (RRC) signaling, or a broadcasting channel. A downlink control channel may indicate a receive beam information for the associated data channel. Therefore, a WTRU may use the receiver beam indicated from the downlink control channel; the transmission scheme using explicit beam association may dynamically switch the Tx beam within a TTI from the wide beam used for control channel to a narrow beam 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deenoo’960 with the teachings of Lee’496. Lee’496 provides a solution for the ability to transmit data between wireless transmit/receive unit and a base station at a high carrier frequency is achieved. The provision of enabling multiple wireless users to access content through the sharing of system resources is achieved. The ability to maintain the data communication between the base station and the wireless transmit/receive unit is achieved. The ability to maintain connection using the current transmission mode is ensured. The operating signal-to-noise ratio using the current transmission mode is improved (Lee’496 Abstract; Paragraph [0002-0011]).

Regarding Claim 11, Deenoo’960 in view of Lee’496 disclose the terminal of Claim 10. Deenoo’960 in view of Lee’496 further disclose wherein the controller identifies the number of slots and symbols to which the signal measured by the terminal is transmitted, compares and determine the number of the beam of the first information for forming the beam and the number of the slots or symbols to which the signal measured by the terminal is transmitted (Deeno’960 Paragraph [0060] The WTRUs 102a, 102b, 102c may communicate with gNBs 180a, 180b, 180c using subframe or transmission time intervals (TTIs) of various or scalable lengths (e.g., containing varying number of OFDM symbols and/or lasting varying lengths of absolute time; Paragraph [0090] a PDCCH monitoring occasion (e.g., parameters to determine when and how often a WTRU may decode a PDCCH, such as a per-slot/per-mini-slot/per-symbol periodicity of the PDCCH monitoring); and/or a reference signal configuration (e.g., the WTRU may be configured with a periodic beam-specific CSI-RS for each beam of the PDCCH monitoring set, and/or a DMRS associated with the PDCCH for each beam in the set, such that the RS configuration may include frequency and time resource allocation, reference sequence type and index, and/or orthogonal cover code (OCC) parameter); Paragraph [0136 and 0156-0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502; Paragraph [0161] L1/L2 operations may be performed by a WTRU upon change and/or reconfiguration of beams. For example, one or more serving beams may not be available during a period of beam failure. The WTRU may perform transmission and/or reception on candidate beams during the beam recovery procedure; That is during the monitoring period it can be determined the number 

Regarding Claim 13, Deenoo’960 in view of Lee’496 disclose the terminal of Claim 10. Deenoo’960 in view of Lee’496 further disclose wherein the controller: identifies a beam configured to receive a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH), based on the received RRC signaling, and determines whether to change the first information for forming the beam to the second information for forming the beam, based on the beam configured for the PDCCH and the PDSCH (Lee’496 Figure 19; Paragraph [0143] A downlink control channel may indicate the transmit beam information for the associated data channel. The downlink control channel may be, but is not limited to, a physical downlink control channel, MAC control message, higher layer radio resource control (RRC) signaling, or a broadcasting channel. A downlink control channel may indicate a receive beam information for the associated data channel; Paragraph [0258] The receiving of multiple signals includes receiving at least one control signal (operation 1905) using a first beam associated with a first beam identifier (ID), receiving a first data signal (operation 1910) using the first beam associated with the first beam ID, and receiving a second data signal (operation 1920), subsequent to the first data signal, using a second beam associated with a second beam ID different from the first beam ID).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo’960 as applied to claim 5 above, and further in view of Pan et al. U.S. Patent Application Publication 2020/0059398, hereinafter Pan.

Regarding Claim 7, Deenoo’960 discloses the method of Claim 5. Deenoo’960 fails to explicitly disclose wherein the changing further comprises: performing a beam failure declaration in case that reception of all PDCCHs among at least one PDCCH transmitted by the base station fails; and changing to the second information for forming the beam including information on a greater number of beams than the first information for forming the beam, in case that performing the beam failure declaration.
However, Pan more specifically teaches wherein the changing further comprises: performing a beam failure declaration in case that reception of all PDCCHs among at least one PDCCH transmitted by the base station fails; and changing to the second information for forming the beam including information on a greater number of beams than the first information for forming the beam, in case that performing the beam failure declaration(Paragraph [0107-0111] a WTRU may not decode a DL signal successfully when one or more current beams (e.g., all current beams) are no longer good (e.g., quality of the beams are below a threshold). The degradation of the beam quality may be due to WTRU movement, blockage and rotation, etc. Beam switching for DL transmission may be initiated. a WTRU may (e.g., when the WTRU may not successfully decode a DL signal) perform Rx beam sweeping and/or beam switching in order to successfully receive and decode DL signals from a TRP. A WTRU may try one or more (e.g., all) candidate Rx beams or one or more (e.g., all) of the WTRU's Rx beams, e.g., by switching to other Rx beams to enhance the WTRU's reception capability for DL signals. The TRP may try one or more (e.g., all) candidate Tx beams or one or more (e.g., all) of the TRP's Tx beams, e.g., by switching to other Tx beams to enhance the TRP's transmission capability for DL signals).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo’960 as applied to claim 5 above, and further in view of Lee et al. U.S. Patent Application Publication 2020/0120634, hereinafter Lee’634, and Moriwaki et al. U.S. Patent 11,057,863, hereinafter Moriwaki.

Regarding Claim 8, Deenoo’960 discloses the method of Claim 5. Deenoo’960 fails to explicitly disclose wherein the changing further comprises: entering an idle mode from a connected mode, by the terminal; and changing to the second information for forming the beam including information on smaller number of beams than the first information for forming the beam, in order to receive a paging signal in the idle mode.
However, Lee’634 teaches wherein the changing further comprises: entering an idle mode from a connected mode, by the terminal (Paragraph [0073-0079] to receive paging message from the network, WTRUs in idle mode may monitor the PDCCH channel for an RNTI value used to indicate paging (i.e. P-RNTI). The WTRU may need to monitor the PDCCH channel at certain WTRU-specific occasions (i.e. at specific subframes within specific radio 
and changing to the second information for forming the beam including information on smaller number of beams than the first information for forming the beam, in order to receive a paging signal in the idle mode (Paragraph [0136] the WTRU may receive, from the BS 710, paging resource and beam tracking area (BTA) configuration associated with the paging resource. Paging resources associated with the beams. The WTRU may receive the paging resource and BTA configuration while the WTRU is in idle mode (e.g., RRC idle); Paragraph [0147] the latest beam related information for a WTRU may be stored in a network for paging when the WTRU switched from RRC connected mode to RRC idle mode. The latest beam related information may include at least one of SS blocks, beam-ID, or beam group ID. The SS block(s) may be associated with BTA. When a WTRU is paged, MME may provide beam-related information for the WTRU to a gNB within a paging tracking area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deenoo’960 with the teachings of Lee’634. Lee’634 provides a solution in which a beam- centric system is adopted to address the significant path loss in higher frequency since it compensates path loss without increasing transmission power. The WTRU reduce the SS blocks that the WTRU needs to monitor for paging resources by monitoring the SS blocks that corresponds to the determined BTA number (Lee’634 Abstract; Paragraph [0002-0004, 0078 and 0138]).
Deenoo’960 in view of Lee’634 disclose entering an idle mode and changing to second information for forming a beam but fail to explicitly disclose to the second information for smaller number of beams than the first information for forming the beam, in order to receive a paging signal in the idle mode.
However, Moriwaki more specifically teaches the second information for forming the beam including information on smaller number of beams than the first information for forming the beam, in order to receive a paging signal in the idle mode (Column 5-6 The network device performs paging using only some beams based on the information. As a result, wasting of the radio resources can be prevented and interference with communication that is performed by using another beam can be reduced; Claim 1 wherein which base station device among the one or more base station devices is to execute paging of the terminal device and which a subset of beams that includes the connection target beam from among the one or more beams is to be used in the paging are controlled based on the information regarding the connection target beam, wherein a number of the subset of beams is less than a number of the one or more beams, and wherein the condition includes that the terminal device is in the state; That is monitoring of paging in idle mode utilizes a smaller number of beams where it is possible to avoid a situation in which the paging message is sent using an unnecessarily large number of beams, and therefore the radio resource utilization efficiency can be improved and the paging message can be kept from interfering with another signal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deenoo’960 in view of Lee’634 with the teachings of Moriwaki. Moriwaki provides a solution in which a terminal device achieves high wireless resource utilization efficiency and low interference. The processing load is reduced. The communication amount in backhaul circuit and front hall circuit is reduced. The utilization efficiency of wireless resource is improved. The sending of unnecessary paging message is .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo’960 as applied to claim 5 above, and further in view of Brisebois et al. U.S. Patent Application Publication 2010/0159936, hereinafter Brisebois, and Deenoo et al. U.S. Patent Application Publication 2020/0274657, hereinafter Deenoo’657. 

Regarding Claim 9, Deenoo’960 discloses the method of Claim 5. Deenoo’960 fails to disclose identifying whether the terminal exists at a cell edge, based on at least one of a received signal strength indicator (RSSI), a reference signal received power (RSRP) and reference signal received quality (RSRQ) values, a received global positioning system (GPS) signal, and a signal strength received from another base station.
However, Brisebois teaches identifying whether the terminal exists at a cell edge, based on at least one of a received signal strength indicator (RSSI), a reference signal received power (RSRP) and reference signal received quality (RSRQ) values, a received global positioning system (GPS) signal, and a signal strength received from another base station (Paragraph [0007 and 0097-0130] The mobile device can comprise a resource coordinator component that can determine when the mobile device is at cell edge in relation to the base station (e.g., can determine that the radio path of mobile device has degraded below a predefined signal threshold level that indicates the mobile device is at cell edge in relation to the base station; can determine that margin between the synch channel signal strength of the mobile device and base station and the synch channel signal strength of the mobile device and a neighbor base station falls within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deenoo’960 with the teachings of Brisebois. Brisebois provides a solution which enables efficient communication between the mobile device and the base station, even when transport resource is limited or unavailable. The system can establish an over-the-air (OTA) wireless radio path between two base stations to facilitate communicating data between the base stations using radio resources in place of transport resources (Brisebois Abstract; Paragraph [0001-0006 and 0106]).
Deenoo’960 in view of Brisebois disclose identifying whether the terminal exists at a cell edge but fails to explicitly disclose changing to the second information for forming the beam including information on a greater number of beams than the first information for forming the beam, in case that the terminal exists at the cell edge.
However, Deenoo’657 more specifically teaches changing to the second information for forming the beam including information on a greater number of beams than the first information for forming the beam, in case that the terminal exists at the cell edge (Paragraph [0210-0227] The WTRU may switch to SUL transmission triggering one or more actions from WTRU. The WTRU may perform one or more actions upon initiating transmissions in the SUL and/or when criterion/criteria to access the SUL is satisfied. For example, a switch of the UL between a RUL and a SUL contemplates (e.g., may imply) that the WTRU may assume different characteristics for the DL transmissions. For example, a switch to the SUL may indicate that the WTRU is closer to a cell edge and may trigger one or more actions at the WTRU. when the criterion/criteria to access the SUL is satisfied, the WTRU may: (1) apply a reconfiguration of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deenoo’960 in view of Brisebois with the teachings of Deenoo’657. Deenoo’657 provides techniques which enables multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth, useful when the WTRU moves towards an edge of coverage of a cell's regular UL carrier (e.g., the RUL). Other possible uses of the SUL may be for provisioning, for example, of specific services, higher throughput, and/or increased reliability and may be possible if the WTRU is configured to perform transmissions on multiple ULs for the concerned cells concurrently (e.g., near and/or substantially concurrently, for example in a Time Division Multiplexed (TDM) fashion). (Deenoo’657 Abstract; Paragraph [0002-0005, 0085 and 0196-0197]).

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 3, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “wherein the determining comprises: determining to change to the second information for forming the beam including information on a smaller number of beams than the first information for forming the beam in case that the number of beams transmitted according to the first information for forming the beam is less than the number of the identified slots.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 6, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “wherein the changing comprises: changing a 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 12, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “wherein the controller determines to change to the second information for forming the beam including information on a smaller number of beams than the first information for forming the beam, in case that the number of beams transmitted according to the first information for forming the beam is less than the number of the identified slots.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 15, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “wherein the controller: changes a reception beam book of the terminal corresponding to a PDSCH transmission interval from the first information for forming the beam to the second information for forming the beam, in case that the width of a beam transmitted by a base station is narrower in the PDSCH transmission interval 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414